DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  the last line recites “a second side pipe”; however, the second side pipe lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 6, 7 is/are rejected under 35 U.S.C. 103 as being obvious over Hagiwara (JP 2013079753 A) in view of Schmitz (DE 4225789 A1) and Seebauer (US 20100269931 A1).
Regarding claim 1, Hagiwara discloses an oxygen-enriched burner which is configured to eject and burn an oxygen-enriched air or a fuel gas, the oxygen-enriched burner comprising:
 a plurality of fluid ejection outlets provided at a tip surface, the oxygen-enriched burner being configured to eject the oxygen-enriched air or fuel from the plurality of fluid ejection outlets, the plurality of the fluid ejection outlets including a center fluid ejection outlet (41, Fig. 11) and a peripheral fluid ejection outlet (42) provided around the center fluid ejection outlet, 
a pair of openings (8, 9; Figs. 3, 4) provided at opposite positions on side walls of a fluid ejection flow path of the center fluid ejection outlet, a distance between the side walls downstream of the pair of openings gradually increasing toward the downstream side (Fig. 3);
a communication portion connected to the pair of openings, the communication portion comprising:
a first communication pipe (12, Fig. 4) (pipe connected to one end of the valve 13); 
a second communication pipe (12) (pipe connected to the other end of the valve 13); and
at least one communication element (13, Fig. 4), 
wherein each of the first communication pipe and second communication pipes has a first end connected to the pair of the openings and a second end connected to the communication element

Hagiwara fails to disclose:
wherein the communication element is a plurality of communication elements provided in parallel between the first communication pipe and the second communication pipe, 
wherein at least one of an inner diameter and a length is different for each communication element, and 
-2-Takeshi SAITOAtty Docket No.: BKK-0427-0466Appl. No. 16/638,211wherein for each communication element, a first side on-off valve is provided between the communication element and the first communication pipe and a second on-off valve is provided between the communication element and the second side pipe

Schmitz teaches a gas regulating system for a gas heater, comprising:
a plurality of communication elements (nozzles 25-28 + gas lines between each nozzle and the second communication pipe) provided in parallel between the first communication pipe (15) and the second communication pipe (33),
wherein at least one of an inner diameter and a length is different for each communication element (the gas lines connecting each nozzle to the second communication pipe are different lengths), and 
-2-Takeshi SAITOAtty Docket No.: BKK-0427-0466Appl. No. 16/638,211wherein for each communication element, a first side on-off valve (21-24) is provided between the communication element and the first communication pipe and a second on-off valve (gas regulator 37; note: it is not clear if the gas regulator can be shut off, but see para. 2 of Seebauer teaching a gas regulator with a shut off safety feature; it would have been obvious for a gas regulator to have a shut off feature to prevent a gas leak) is provided between the communication element and the second side pipe.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Hagiwara wherein the communication element is a plurality of communication elements provided in parallel between the first communication pipe and the second communication pipe, wherein at least one of an inner diameter and a length is different for each communication element, and -2-Takeshi SAITOAtty Docket No.: BKK-0427-0466Appl. No. 16/638,211wherein for each communication element, a first side on-off valve is provided between the communication element and the first communication pipe and a second on-off valve is provided between the communication element and the second side pipe.  The modification provides for fine, precise, and reproducible gas flow control to the pair of openings.  The result is optimally controlled combustion.

Regarding claim 4, Hagiwara fails to disclose wherein the first communication pipe, the second communication pipe, and the plurality of communication elements are detachably connected.  However, it would have been obvious to make the communication pipes and the communication elements separable so that they can be cleaned, maintained, or replaced. See MPEP 2144.04(V)(C).
Regarding claim 6, Hagiwara discloses ejecting the oxygen-enriched air or fuel from the center fluid ejection outlet in a self- induced oscillation in an expansion direction of the fluid ejection flow path (English translation, para. 41)   
Regarding claim 7, Hagiwara discloses wherein a period of the self-induced oscillation of the fluid ejected from the center fluid ejection outlet is 30 seconds or less (English translation, para. 50).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the arguments do not apply to the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762